Title: To Benjamin Franklin from Peter Collinson, 15 September 1753
From: Collinson, Peter
To: Franklin, Benjamin


My Dear friend
Lond. Sept: 15: 1753
As no Ship will Sail from Hence in a Month or 3 Weeks I take this oppertunity to Send by the Way of New York. I thank you for your Letter by Mr. Smith who has been Several times With Mee and by all that I can Judge and haveing your approbation I have recommended Him to Mr. Penn. What Effects it will have I cannot Saye but to Strengthen It. I hope the Arch-Bishop of Canterberry will Joyne with Mee, and I do not doubt It, to recommend Him to Mr. Penn to Endow a Professorship in the Academy by Intitleing him Pennian professor I have Said every thing I could Suggest to Engage Him, to give the finishing Stroke to your Noble Institution.
Its Prosperity rejoices my Heart. I hope Good Providence will Continue Its Influence over It, to the Latest Ages, that an unborn Offspring may Celebrate its Goodness and remember with Gratitude its First Founders.
I am with Affection Yours
P Collinson
Pray my Respects to your Son and thank Him for his Letter and Presents. I am much concern’d his Journal never came to hand. I carefully Sent It. How it happ’d to Miscarry cannot Saye.

 Addressed: To  Ben Franklin Esqr  Philadelphia
